ORDER
The September 16, 2002, memorandum disposition erroneously stated that appellant was appealing pro se when she was in fact represented by counsel. We considered the briefs submitted by counsel of record Sandra Waite in rendering our decision to consider the appeal without oral argument as well as our disposition of the substantive issues on appeal. Our decision not to hear oral argument was not influenced by our mischaracterization of the appeal as “pro se.”
Accordingly, the memorandum disposition is amended as follows.
The former language in sentence one of paragraph one is stricken. Sentence one of paragraph one shall now read “Delores Jackson appeals the 120-month sentence imposed following our remand for re-sentencing in United States v. Jackson, 167 F.3d 1280, 1285-86 (9th Cir.1999).”
The last sentence of the original memorandum disposition is also stricken.
Because counsel Waite remains counsel of record throughout the entirety of the appeal unless relieved by this court, we authorize Appellate Commissioner Peter Shaw to conduct further proceedings concerning counsel’s performance. Commissioner Shaw shall have authority to extend the time in which counsel for appellant may file a petition for panel rehearing.